Servers, J.
The court charged the jury that the state must establish that the defendant took the horse without the owner’s knowledge or consent, or that he “ aided, abbetted or assisted another person or persons in so taking away the the horse.” After the jury had been considering as to their verdict for a considerable time, the court, in response to an inquiry propounded by the jury, stated at some length what *149was meant by aiding and abetting the commission of a larceny. On a separate reading of the abstract we have separately reached the conclusion that there is ño evidence tending to show that the defendant in any respect aided and abetted any person in the commission of the crime, and therefore the court erred in submitting such question to the jury.
Eeversed.